                          IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF DELAWARE

GREGORY LEE COLLINS, JR.,

                 Plaintiff,

      V.                                 : Civil Action No. 18-1558-RGA

DALLAS COUNTY, TEXAS,

                 Defendants.




Gregory Lee Collins, Jr., Bear, Delaware. Pro Se Plaintiff.




                                  MEMORANDUM OPINION




January    C/,
            2019
Wilmingto( Delaware
      Plaintiff Gregory Lee Collins, Jr., proceeds prose and has been granted leave to

proceed in forma pauperis. He commenced this action on October 10, 2018, pursuant

to 42 U.S.C. § 1983, complaining of violations of his right to due process and equal

protection in the Texas State Courts during divorce and child custody proceedings. (D.I.

2). The Court proceeds to review and screen the Complaint pursuant to 28 U.S.C.

§ 1915(e)(2)(8).

                                     BACKGROUND
       Plaintiff alleges that the Family District Courts of Dallas County, Texas

"fraudulently rendered default judgment and separation from his 5-month-old son. [He]

has suffered from an undue financial burden of $2,200.00 in monthly child and medical

support and a custom possession order that only allows for visitation with his only son at

his former marital property for approximately 7 days per year. He was denied any

distribution of equity in the marital property which he helped purchase and renovate."

(D.I. 2 at 1-2). Plaintiff complains of actions taken by personnel in the Dallas County
                         I
Domestic Relations Office and also complains that his mother is denied visitation with

her only grandchild. (Id. at 2-3).

       Plaintiff alleges violations of his constitutional rights under the United States

Constitution and the Delaware Constitution. He seeks declaratory relief; asks the Court

to set aside the Final Decree of Divorce entered in Case No. DF-16-06957-V;

compensatory damages; injunctive relief to preclude enforcement of the divorce decree;

and issuance of an order granting him temporary custody of the minor child, temporary

child and medical support, and temporary spousal support.
                                              1
                               SCREENING OF COMPLAINT

       A federal court may properly dismiss an action sua sponte under the screening

provisions of 28 U.S.C. § 1915(e)(2)(8) if "the action is frivolous or malicious, fails to

.state a claim upon which relief may be granted, or seeks· monetary relief from a

defendant who is immune from such relief." Ball v. Famiglio, 726 F.3d 448,452 (3d Cir.

2013). The Court must accept all factual allegations in a complaint as true and take

them in the light most favorable to a prose plaintiff. Phillips v. County of Allegheny, 515

F.3d 224, 229 (3d Cir. 2008); Erickson v. Pardus, 551 U.S. 89, 93 (2007). Because

Plaintiff proceeds   pro se, his pleading is liberally construed and his complaint, "however
inartfully pleaded, must be held to less stringent standards than formal pleadings

drafted by lawyers." Erickson v. Pardus, 551 U.S. at 94.

       An action is frivolous if it "lacks an arguable basis either in law or in fact."

Neitzke v. Williams, 490 U.S. 319, 325 (1989). Under 28 U.S.C. § 1915(e)(2)(B)(i), a

court may dismiss a complaint as frivolous if it is "based on an indisputably meritless

legal theory" or a "clearly baseless"- or "fantastic or delusional" factual scenario.

Neitzke, 490 U.S. at 327-28; Wilson v. Rackmill, 878 F.2d 772, 774 (3d Cir. 1989).

       The legal standard for dismissing a complaint for failure to state a claim pursuant

to§ 1915(e)(2)(B)(ii) is identical to the legal standard used when ruling on Rule 12(b)(6)

motions. Tourscherv. McCullough, 184 F.3d 236,240 (3d Cir. 1999). However, before

dismissing a complaint or claims for failure to state a claim upon which relief may be

granted pursuant to the screening provisions of 28 U.S.C. §1915, the Court must grant

Plaintiff leave to amend his complaint unless amendment would be inequitable or futile.

See Grayson v. Mayview State Hosp., 293 F.3d 103,114 (3d Cir. 2002).
                                               2
        A well-pleaded complaint must contain more than mere labels and conclusions.

 See Ashcroft v. Iqbal, 556 U.S. 662 (2009); Bell At/. Corp. v. Twombly, 550 U.S. 544

 (2007). A plaintiff must plead facts sufficient to show that a claim has substantive

 plausibility. See Johnson v. City of Shelby, _U.S._, 135 S.Ct. 346, 347 (2014). A

 complaint may not be dismissed, however, for imperfect statements of the legal theory

 supporting the claim asserted. See id. at 346.

        A court reviewing the sufficiency of a complaint must take three steps: (1) take

 note of the elements the plaintiff must plead to state a claim; (2) identify allegations that,

 because they are no more than conclusions, are not entitled to the assumption of truth;

 and (3) when there are well-pleaded factual allegations, assume their veracity and then

 determine whether they plausibly give rise to an entitlement to relief. Connelly v. Lane

 Constr. Corp., 809 F.3d 780,787 (3d Cir. 2016). Elements are sufficiently alleged when

 the facts in the complaint "show" that the plaintiff is entitled to relief. Iqbal, 556 U.S. at

 679 (quoting Fed. R. Civ. P. 8(a)(2)). Deciding whether a claim is plausible will be a

 "context-specific task that requires the reviewing court to draw on its judicial experience

· and common sense." Id.

                                         DISCUSSION

               The Court has an independent obligation to address issues of subject

 matter jurisdiction. See Zambelli Fireworks Mfg. Co., Inc. v. Wood, 592 F.3d 412,418

 (3d Cir. 2010)., ("Federal courts are courts of limited jurisdiction, and when there is a

 question as to our authority to hear a dispute, 'it is incumbent upon the courts to resolve

 such doubts, one way or the other, before proceeding to a disposition on the merits."').

 Here, Plaintiff states this is a "Civil Rights matter" involving constitutional violations.
                                                3
However, it is readily apparent that Plaintiff is attacking orders finding against him in the

Texas State Courts during div_orce, child custody, and support proceedings, and that he

seeks review and rejection of those decisions. The claims fall under the purview of the

Rooker-Feldman doctrine and, therefore, this Court cannot exercise jurisdiction. It is not

clear if the matter remains pending in the State Courts of Dallas-County, Texas, or if it is

on appeal.

       If the action remains pending, under the Younger abstention doctrine, a federal

district court must abstain from hearing a federal case which interferes with certain state

proceedings. 1 See Youngerv. Harris, 401 U.S. 37 (1971). The Younger doctrine has

been extended to civil cases and state administrative proceedings. Middlesex Cty.

Ethics Comm. v. Garden State BarAss'n, 457 U.S. 423 (1982); Huffman v. Pursue Ltd.,

420 U.S. 592 (1975). Younger abstention "is premised on the notion of comity, a

principle of deference and 'proper respect' for state governmental functions in our

federal system." Evans v. Court of Common Pleas, Delaware Cty.; Pa., 959 F.2d 1227,

1234 (3d Cir. 1992).

       Abstention is appropriate only when: (1) there are ongoing state proceedings that

are judicial in nature; (2) the state proceedings implicate important state interests; and

(3) the state proceedings provide an adequate opportunity to raise the federal claims.

Lazaridis v. Wehmer, 591 F.3d 666,670 (3d Cir. 2010). The doctrine applies to

proceedings until all appellate remedies have been exhausted, unless the matter falls




       1The Court may raise the issue of Younger abstention sua sponte. O'Neill v. City
of Philadelphia, 32 F.3d 785, 786 n.1 (3d Cir. 1994).

                                              4
within one of the Youngerexceptions. 2 Huffman v. Pursue Ltd., 420 U.S. 592,608

(1975).

       To the extent there are on-going domestic relation proceedings, the Younger

elements have been met and none of its exceptions apply. It appears there are on-

going custody proceedings. In addition, "[f]amily relations are a traditional area of state

concern." Moore v. Sims, 442 U.S. 415,435 (1979). There is no indication that Plaintiff

is unable to raise his claims and obtain relief in the state proceedings. Finally, there is

no indication "of bad faith, harassment or some other extraordinary circumstance; which

might make abstention inappropriate." Anthony v. Council, 316 F.3d 412,418 (3d Cir.

2003). Based upon the foregoing, under the Younger abstention doctrine, the Court

must abstain from exercising jurisdiction over Plaintiff's claims.

       To the extent that Plaintiff challenges judgments or decisions of the State Courts

in Dallas County, Texas, this Court lacks jurisdiction under the Rooker-Feldman

Doctrine which deprives a District Court of jurisdiction to review, directly or indirectly, a

state court adjudication. See District of Columbia Court of Appeals v. Feldman, 460

U.S. 462 (1983); Rookerv. Fidelity Trust Co., 263 U.S. 413 (1923). The doctrine is

narrow and confined to cases "brought by state-court losers complaining of injuries

caused by state-court judgments rendered before the district court proceedings

commenced and inviting district court review and rejection of those judgments." Exxon



       2 Exceptions   to the Younger abstention doctrine exist where irreparable injury is
"both great and immediate," Younger, 401 U.S. at 46, where the state law is "flagrantly
and patently violative of express constitutional prohibitions," id. at 53, or where there is
a showing of "bad faith, harassment, or ... other unusual circumstances that would call
for equitable relief." Id. at 54.
                                              5
Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005). Here, Plaintiff asks

the Court to set aside a final decree of divorce. To the extent that Plaintiff ask this Court

to invalidate orders of State Courts of Dallas County, Texas it lacks jurisdiction to do so.

       Finally, Plaintiff asks the Court to enjoin enforcement of the divorce decree

entered in the State Courts of Dallas County, Texas. The Anti-Injunction Act prohibits

federal courts from interfering with proceedings in the state courts. "A court of the

United States may not grant injunction to stay proceedings in a State Court except as

expressly authorized by Act of Congress, or where necessary in aid of its jurisdiction, or

to protect or effectuate its judgments." 28 U.S.C. § 2283. The relief Plaintiff seeks is

not available from this Court.

                                      CONCLUSION

       For the reasons discussed, the Court will abstain under the Younger abstention

doctrine and, in the alternative, dismiss under the Rooker-Feldman doctrine.

       An appropriate order will be entered.




                                               6
